DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first non-final Office Action mailed to Applicant on April 20, 2022 is hereby vacated as claims 15-19 are missing from the Office Action.  A new first non-final Office Action is issued to address claims 1-12 and 15-19 and to replace the previous Office Action mailed to Applicant on April 20, 2022.
Election/Restrictions
3.	Claims 13, 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2022.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rehme et al (2015/0328574 A1) in view of Mason (4,986,900).
8.	Regarding to claim 1, Rehme et al disclose a steam strainer (1 in Fig. 1) comprising: two supporting rings (2 & 3) arranged at a distance to one another in a longitudinal direction and several strainer elements (8) which are arranged adjacent to one another, are ring segment-shaped, have a plurality of passage openings (11), are detachably fastened in each case to the supporting rings (2 & 3) and extend between these with the formation of a lateral surface, wherein side edges of strainer elements arranged directly adjacent to one another bear against one another (see details of Fig. 1).  Claim 1 differs from the disclosure of Rehme et al in that the passage openings of the strainer elements having a diffuser portion which widens radially inward.  Mason discloses a screen cylinder made up of a plurality of elements in arcuate form having screen openings (28 in Fig. 2) wherein the screen openings (28) open on the inside surface in enlarged openings (30) or having a diffuser portion widening radially inward (see col. 5, lines 1-6).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the screen openings of the steam strainer of Rehme et al to have a diffuser portion widening inward as taught by Mason in order to effectively reject accumulating material on the contoured inside surface and to effectively accept along the outer surface of the steam strainer.
9.	Regarding to claim 2, Rehme et al show in Figure 1 that the lateral surface is formed to be cylindrical or conical.
10.	Regarding to claim 3, Mason shows in Figure 3 that the supporting rings (18) have on their surface pointing towards the strainer elements (12) an annularly circumferential groove (50 in Figs. 3 & 4) in which the strainer elements (12) are arranged.
11.	Regarding to claim 4, Mason discloses the strainer elements (12) are arranged in a rotationally secure manner in the groove (50).
12.	Regarding to claims 5 and 6, Mason discloses at least one of the side walls of the groove having bulges (52 & 54) and the strainer elements (12) comprise projections (50) which radially engage into the bulges (col. 5, line 61 through col. 6, line 6).
13.	Regarding to claims 7 and 15, Mason discloses passage bores (see “bores” located on the top of the ring (18) in Fig. 1) provided at the groove base in a region of the bulges, into which passage bores fastening screws (70 in Fig. 7) which extend through the supporting ring (18) are inserted, which fastening screws (70) are screwed into threaded bores formed on the strainer elements (12), and the fasten crews (70) could be countersunk as an obvious design choice.
14.	Regarding to claim 8, Mason shows in Figure 4 that the side edges of strainer elements (12) arranged directly adjacent to one another define overlapping regions which engage in one another (see 30 & 40 in Fig. 4).
15.	Regarding to claims 9, 10 and 16, Mason shows in Figure 2 that the passage openings (28) of the strainer elements (12) have a honeycomb-shaped cross section or a longitudinal cross-sectional form and the diffuser (30) angle lies in the range between 5° and 15° (see 28 & 30 orientation in Fig. 2).
16.	Regarding to claims 11, 17 and 18, Mason discloses the passage openings (28) of the strainer elements (12) having an inlet region provided with a rounding (see 28 in Fig. 4), and the radius of the rounding could be in the range between 0.3 mm and 1.0 mm as an obvious design choice.
17.	Regarding to claims 12 and 19, Mason discloses the strainer elements inherently produced using an additive production method or any other method(s) which is known in the art (col. 1, line 23 through col. 2, line 5).
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 02, 2022